Morrill, J.
Concurring in part.
I concur in the opinion in the case to recover damages for breach of contract, — that the exceptions must be sustained.
The Contractor undertook to “make deliveries as directed by the company from time to time.” I think that this language fairly put upon the Contractor the duty of mailing C. O. D. deliveries, when requested; the defendant, in the usual course of business, might well direct the Contractor not to deliver certain goods unless they were paid for; but it had no right to insist that a certain driver should make the collections against the protest of the plaintiff that he was not competent to handle them; and when she so protested, I think that the company should have insisted that it was her duty to do it, or to provide somebody who could. If she refused, as she did later, the defendant could terminate the contract. I think that after such protest it had no right to continue under the contract and to charge her for the driver’s shortage. It follows that in the other case the exceptions should be overruled.